Citation Nr: 1205686	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, Type II, currently rated as 20 percent disabling. 

2.  Entitlement to a higher initial rating for service connected bilateral hearing loss, currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the RO in Saint Petersburg, Florida and an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Boston, Massachusetts.  Jurisdiction is with the Boston RO.  

The Veteran was afforded an August 2011 hearing before the undersigned at the Boston RO.  The hearing transcript is associated with the record.  

The Veteran also initiated appeals from a May 2006 RO decision that denied service connection for headaches and a May 2008 RO decision that denied service connection for tinnitus.  The RO granted service connection for both disabilities in December 2009.  As the grants of service connection are full grants of the benefits sought, these issues are not on appeal.  

The only issue certified for appeal by the RO on its VA Form 8 is an increased rating for diabetes.  Certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35. 

The RO issued an August 2008 rating decision that granted service connection for bilateral hearing loss and assigned a noncompensable rating.  Following the Veteran's notice of disagreement with the initial rating, the RO issued a statement of the case on September 19, 2009.  Since the one-year period from the issuance of the appealed August 2008 RO decision lapsed, the Veteran had sixty days from the issuance of the SOC to file a timely substance appeal.  38 C.F.R. § 20.302 (2011).  

In February 2010, the Veteran's representative forwarded to the RO a copy of the Veteran's VA form 9, with regard to the hearing loss issue.  The VA form 9 was dated November 15, 2009.  In March 2010, the RO issued a deferred rating decision in which it noted that it had closed the Veteran's appeal due to the absence of a timely substantive appeal.  The claims file; however, contains the original VA form 9 dated in November 2009, and was date stamped as received at the RO on November 20, 2009.  This document was associated with the claims folder some time after March 2010.  The substantive appeal is deemed to have been postmarked five days prior to its receipt, and is therefore, timely.  38 C.F.R. § 20.305 (2011)

At the August 2011 hearing, the Veteran raised the issues of service connection diabetic retinopathy, erectile dysfunction secondary to service connected diabetes, and diabetic peripheral neuropathy of the extremities.   The issues of service connection for diabetic retinopathy, erectile dysfunction secondary to service connected diabetes, and diabetic peripheral neuropathy of the extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a Veteran's statements) of a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)) (Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination)). 

The Veteran was last afforded a VA audiology examination in March 2010 and a VA diabetes examination in January 2008.  At the August 2011 hearing, the Veteran reported that his service connected bilateral hearing loss and diabetes had increased in severity since the last VA examinations.   As there is evidence that the Veteran's hearing loss and diabetes may have worsened since the last examinations, new examinations are necessary.

At the hearing, the Veteran stated that he continued to receive diabetes treatment at the VA Medical Center in Bedford, Massachusetts (Bedford VAMC).  He also referred to treatment at the VA Medical Center in Jamaica Plains, New York (Jamaica Plains VAMC). He reported continuing private medical treatment for diabetes from Dr. M.L. at Newton-Wellesley Hospital and mentioned hearing loss treatment at Newton-Wellesley Hospital.   

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  The RO/AMC must obtain all records concerning the Veteran from the Bedford VAMC or any other VA facility.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  The RO/AMC must request that the Veteran provide a release for medical records from Dr. M.L and Newton-Wellesley Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all records pertaining to the Veteran treatment for diabetes mellitus and hearing loss at the Bedford VAMC and Jamaica Plains VAMC.  

Efforts to obtain the records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Ask the Veteran to complete authorizations for VA to obtain records of treatment for diabetes mellitus or hearing loss from Dr. M.L. and the Newton-Wellesley Hospital that were identified at the August 2011 hearing. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any request records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3.  After associating all newly generated medical records with the claims file schedule the Veteran for a VA diabetes mellitus examination.  

The claims file must be made available to the examiner and the examiner should indicate in the report that the file was reviewed.  All indicated tests and studies should be conducted. 

The examiner should specifically comment on whether the Veteran requires insulin, a restricted diet, and/or regulation of activities as well as the frequency and duration of any hospitalizations for hypoglycemic reactions or ketoacidosis.  The examiner should also comment on whether hypoglycemic reactions or ketoacidosis has resulted in any hospitalizations or requires regular visits to a diabetic care provider, and if so, the regularity with which those visits are necessary. 

The examiner should note any other associated disability; including vision impairment, erectile dysfunction; or neuropathy.  If further examination is recommended for these associated disabilities, this should be arranged.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion. 

4.  After any additional treatment records are obtained and associated with the claims file, schedule the Veteran for a VA audiological examination to assess the current severity of the service-connected bilateral hearing loss. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

All indicated tests and studies, including a puretone audiometry test and speech recognition test, should be conducted.  

The examiner must also describe the functional effects of the Veteran's hearing disability. 

5. The AOJ should review the examination reports to ensure that it contains the information requested in this remand and is otherwise complete. 

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



